NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             IN RE RANDALL A.

                             No. 1 CA-JV 19-0318
                              FILED 01-07-2020


             Appeal from the Superior Court in Yuma County
                          No. S1400JV20170156
            The Honorable Stephen J. Rouff, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Elizabeth Brown Attorney at Law, Goodyear
By Elizabeth Brown
Counsel for Appellant

Yuma County Attorney’s Office, Yuma
By Chris A. Weede
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Michael J. Brown joined.
                           IN RE RANDALL A.
                           Decision of the Court

W I N T H R O P, Judge:

¶1             Randall A. (the “Juvenile”) appeals the juvenile court’s order
terminating probation and committing him to a juvenile detention facility
for violating the conditions of his probation. Counsel for the Juvenile has
advised us that, after searching the entire record, she has been unable to
find an arguable question of law that is not frivolous. See Anders v.
California, 386 U.S. 738 (1967); State v. Leon, 104 Ariz. 297 (1969); Maricopa
Cty. Juv. Action No. JV-117258, 163 Ariz. 484 (App. 1989). Counsel requests
that we search the record for fundamental error.

¶2           We have jurisdiction pursuant to Arizona Revised Statutes
(“A.R.S.”) section 8-235(A) and Rule 103(A) of the Arizona Rules of
Procedure for the Juvenile Court (“Rule”). For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶3            The Juvenile has a history of referrals to the juvenile court,
including referrals for substance use, attempted shoplifting, and
absconding or otherwise failing to report to probation supervision on
multiple occasions. In this case, the Juvenile had been adjudicated
delinquent for a Class 6 undesignated offense of attempted unlawful use of
means of transportation and sentenced to twelve months of probation. On
May 28, 2019, the Juvenile was placed on intensive probation. Over the next
two days, the Juvenile violated his probation terms by missing his assigned
curfew and failing to be available to or keep probation officers informed of
his whereabouts. On May 31, 2019, the State filed a petition seeking
revocation of the Juvenile’s probation. The same day, the Juvenile
absconded to Mexico and remained there for two months before turning
himself in to authorities.

¶4             At an advisory hearing on July 30, 2019, the court appointed
a public defender to represent the Juvenile. The court advised the Juvenile
of his rights and the potential dispositions if the probation violations were
proven or admitted. The State requested that the Juvenile remain in
custody, arguing that the Juvenile had fifteen complaints, had repeatedly
violated probation, and was a flight risk. Although the Juvenile requested
release with electronic monitoring, the court determined that he would not
be released.

¶5          At a hearing on August 12, 2019, the Juvenile, through
counsel, admitted he violated his conditions of intensive probation. The



                                      2
                           IN RE RANDALL A.
                           Decision of the Court

Juvenile acknowledged the rights he surrendered in waiving his right to a
probation violation hearing. The Juvenile’s mother attended the hearing
and agreed with the Juvenile’s decision to admit the violations. A probation
officer testified as to the factual basis of the probation violations, and the
Juvenile admitted responsibility. The State and the probation officer
recommended the Juvenile be committed to the Arizona Department of
Juvenile Corrections (“ADJC”). The Juvenile again requested release with
electronic monitoring, citing his girlfriend’s pregnancy, his goal to join the
military, and his interest in reconnecting with his family. On the
recommendation of the State and the probation officer, the court denied
release pending disposition.

¶6            On September 16, 2019,1 the court held the disposition
hearing, which the Juvenile’s mother and grandfather attended. The State
and the probation officer recommended commitment to the ADJC.
Through counsel, the Juvenile requested reinstatement on intensive
probation with electronic monitoring until age eighteen. The court noted
that the Juvenile had previously “absconded seven times” over several
cases and that he had “exhausted all reasonable services available to him in
Yuma County.” The court committed the Juvenile to the ADJC until his
eighteenth birthday, with a minimum secured stay of thirty days,
designated the underlying offense as a Class 6 felony, and entered
judgment of $540 against the Juvenile and his parents. The court also
required the Juvenile to pay $50 each month as a supervision fee and
recommended that the ADJC treat him for substance abuse. The Juvenile
timely filed notice of appeal.

                                ANALYSIS

¶7            We have searched the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; JV-117258, 163 Ariz. at 488. The
Juvenile’s admission to the probation violations was made knowingly,
voluntarily, and intelligently. He was present and represented by counsel
throughout the proceedings, which were conducted in compliance with his
constitutional and statutory rights and the Arizona Rules of Procedure for
the Juvenile Court. The juvenile court entered judgment within its
authority pursuant to A.R.S. § 8-341(A).

¶8           With the filing of this decision, counsel’s obligations in this
appeal have ended. Counsel need do no more than inform the Juvenile of


1     The Juvenile waived the time limit for the disposition hearing. See
Rule 30(B).


                                      3
                          IN RE RANDALL A.
                          Decision of the Court

the status of the appeal and his future options, unless counsel’s review
reveals an issue appropriate for petition for review to the Arizona Supreme
Court. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984).

                             CONCLUSION

¶9           We affirm the juvenile court’s judgment of detention with
ADJC.




                         AMY M. WOOD • Clerk of the Court
                         FILED:    JT

                                       4